DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure filed 10/18/2022 has been considered.
Drawings
The drawings filed on 4/28/2022 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 4/28/2022 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, 17, 18, 21, 25, 27, 28, 30-34, and 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu et al. (US 2020/0003975).

    PNG
    media_image1.png
    240
    668
    media_image1.png
    Greyscale


Regarding claim 1, Yu discloses:
A three-dimensional packaging method of a photonic-electronic chip, comprising:
providing a photonic chip (200, ¶0020) with a first surface (AS1) and a second surface (RS1) which are opposite to each other; 
fixing a dummy chip (100a, ¶0022) on a second area of the first surface (AS1) of the photonic chip (200), wherein the photonic chip (200) is provided with an optical coupling interface (200b, ¶0020, lines 18-27) at the second area, and the dummy chip (100a) has a cavity (TR, ¶0017, ¶0019) with a single-sided opening, and the opening of the cavity faces and covers the optical coupling interface (200b); 
forming an injection molding material layer (400, ¶0030) on the photonic chip (200) on which the dummy chip (100a) is fixed, so that the injection molding material layer (400) covers the dummy chip (100a) and the exposed areas of the first surface (AS1) of the photonic chip (200); 
thinning the injection molding material layer (400) and the dummy chip (100a/100b, ¶0033), so that the cavity (TR) of the dummy chip (100b) is connected up and down (¶0033).
Regarding claim 2, Yu further discloses:
wherein before the step of forming the injection molding material layer (400), the method further comprising a step of fixing an electronic chip (300, ¶0025) on a first area of the first surface of the photonic chip (200); 
the step of thinning the injection molding material layer and the dummy chip comprises thinning the injection molding material layer, the electronic chip and the dummy chip (figures 3f-3g, ¶0033).
Regarding claim 3, Yu further discloses:
wherein fixing the second surface of the photonic chip (200) on a package substrate (SUB, ¶0035, figure 3I) after the step of thinning the injection molding material layer and the dummy chip so that the cavity (TR) of the dummy chip (100b) is connected up and down.
Regarding claim 4, Yu further discloses:
wherein the photonic chip (200) has an electric channel (200a, ¶0020) for electrically connecting the electronic chip (300) to the package substrate (SUB), and the electric channel is connected to a first metal bump (B1, ¶0021) provided on the first surface of the photonic chip;
the fixing an electronic chip (300) on a first area of the first surface of the photonic chip comprises: 
flip-chipping the electronic chip to the first area of the first surface of the photonic chip, and bonding a pin (B2, ¶0025) of the electronic chip with the first metal bump (B1); 
the dummy chip has a dummy chip metal bump on a side with the opening; and 
the fixing of the dummy chip (100b) on the second area of the first surface of the photonic chip comprises:
 bonding the dummy chip metal bump with a second metal bump (P, ¶0021) on the photonic chip.
Regarding claim 5, Yu further discloses:
wherein the electric channel (200b) in the photonic chip (200) is a conductive via (¶0020), and the conductive via is connected to an electric connection point on the package substrate (SUB) by a third metal bump (B3, ¶0032) on the second surface of the photonic chip after the second surface of the photonic chip is fixed on the package substrate.
Regarding claim 6, Yu further discloses:
wherein, before fixing the electronic chip (300) and/or the dummy chip (100b) on the first area of the first surface of the photonic chip (200), the method further comprises: 
forming a metal blind via in the photonic chip (¶0020), wherein the metal blind via cuts through the first surface (AS1) of the photonic chip, and forming the first metal bump (B1) at the metal blind via on the first surface of the photonic chip; 
after forming the injection molding material layer (400) on the photonic chip, and before thinning the injection molding material layer and the dummy chip, the method further comprises: 
thinning the photonic chip (200) from the second surface of the photonic chip so that the metal blind via cuts through the second surface of the photonic chip to form the conductive via (¶0031), and forming the third metal bump (B3) at the conductive via on the second surface of the photonic chip; and 
the fixing of the second surface of the photonic chip on the package substrate comprises bonding the third metal bump on the second surface of the photonic chip (200) with the electric connection point on the package substrate (SUB).
wherein the electric channel in the photonic chip is a conductive via, and the conductive via is connected to an electric connection point on the package substrate by a third metal bump (B3, ¶0035) on the second surface of the photonic chip after the second surface of the photonic chip is fixed on the package substrate (figure 3I).
Regarding claim 7, Yu further discloses:
wherein, thinning the injection molding material layer (400), the electronic chip (300) and the dummy chip (100b)  so that the injection molding material layer, the electronic chip and the dummy chip have the same height (figure 3E-3G).
Regarding claim 10, Yu (figure 3G) discloses:
A three-dimensional package structure of a photonic- electronic chip, comprising: 
a photonic chip (200) having a first surface (AS1) and a second surface (RS1) opposite to each other; 
a dummy chip (100b) fixed on a second area of the first surface (AS1) of the photonic chip (200), the dummy chip (100) is a wafer on which no photonic components or electronic components are integrated or included, wherein the photonic chip is provided with an optical coupling interface (200b) at the second area, and the dummy chip has a cavity (TR, ¶0017, ¶0019) with upper and lower openings connected up and down (figure 3G), and the lower opening of the cavity faces and covers the optical coupling interface; and 
an injection molding material layer (400) located on the first surface (AS1) of the photonic chip (200) and surrounds the dummy chip (100), and the cavity is not filled and covered by the injection molding material layer.
Regarding claim 11, Yu further discloses:
wherein further comprising an electronic chip (300) fixed on a first area of the first surface of the photonic chip (200) and surrounded by the injection molding material layer (400).
Regarding claim 12, Yu further discloses:
a package substrate (SUB) on which the second surface of the photonic chip is fixed; 
the photonic chip (200) has an electric channel (200a) for electrically connecting the electronic chip to the package substrate, and the electric channel is connected to a first metal bump (B1) provided on the first surface of the photonic chip.  
Regarding claim 13, Yu further discloses:
wherein the electric channel (200a) in the photonic chip is a conductive via (¶0020), and the conductive via cuts through the photonic chip (200); and 
the conductive via is connected to an electric connection point on the package substrate by a third metal bump (B3) on the second surface of the photonic chip.
Regarding claim 14, Yu further discloses:
wherein, the injection molding material layer, the dummy chip and the electronic chip have the same height on a side away from the photonic chip (figure 3G).
Regarding claim 15, Yu further discloses:
wherein, the optical coupling interface is an optical coupling interface of a grating coupler (¶0020).
Regarding claim 17, Yu discloses:
A three-dimensional packaging method of a photonic-electronic chip, comprising:
providing a photonic chip (200) with a first surface (AS1) and a second surface (RS1) which are opposite to each other; 
forming an optical coupling adhesive layer (G, ¶0022) on a second area of the first surface of the photonic chip, wherein the photonic chip is provided with an optical coupling interface (200b)  at the second area, and the optical coupling adhesive layer covers the optical coupling interface, wherein the optical coupling adhesive layer is transparent after being cured (¶0022);
forming an injection molding material layer (400) on the first surface of the photonic chip, the injection molding material layer surrounds the optical coupling adhesive layer, wherein the part of the injection molding material layer above the optical coupling interface has a through hole (filled by 100b) with upper and lower openings connected up and down, and the coverage area of the lower opening of the through hole covers the optical coupling interface (figure 3F).
Regarding claim 18, Yu further discloses:
fixing a dummy chip (100b) on the optical coupling adhesive layer (G); 
wherein forming the injection molding material layer (400) on the first surface of the photonic chip comprises: 
forming the injection molding material layer on the photonic chip (200) on which the dummy chip (100b) is fixed, so that the injection molding material layer covers the dummy chip and the exposed areas of the first surface of the photonic chip; and 
thinning the injection molding material layer so that the part of the injection molding material layer on the dummy chip is removed, (figure 3g) and the method further comprises:
after thinning the injection molding material layer, the dummy chip (100b) is partially etched to form a cavity (TR) with upper and lower openings connected up and down, and the coverage area of the lower opening of the cavity covers the optical coupling interface (200b).
Regarding claim 25, Yu further discloses:
thinning the injection molding material layer (400) and the dummy chip (100b), so that the injection molding material layer and the dummy chip have the same height on the side away from the photonic chip (figure 3G).
Regarding claim 21, Yu further discloses:
wherein before the step of forming the injection molding material layer (400) on the first surface of the photonic chip (200), the method further comprises a step of fixing the electronic chip (300a) on a first area of the first surface of the photonic chip (200).
Regarding claim 27, Yu discloses:
A three-dimensional package structure of a photonic-electronic chip, comprising: a photonic chip (200) having a first surface (AS1) and a second surface (RS1) opposite to each other; 
an optical coupling adhesive layer (G, ¶0022) fixed on a second area of the first surface of the photonic chip, wherein the photonic chip is provided with an optical coupling interface (200b) at the second area; and 
an injection molding material layer (400) located on the first surface of the photonic chip, surrounding the optical coupling adhesive layer (G), wherein the part of the injection molding material layer (400) above the optical coupling interface (200B) has a through hole (occupied by element 100b) with upper and lower openings connected up and down, and the coverage area of the lower opening of the through hole covers the optical coupling interface (200b).
Regarding claim 28, Yu further discloses:
a dummy chip (100b) fixed on the optical coupling adhesive layer (G) and located inside the through hole and surrounded by the injection molding material layer (400), and the dummy chip has a cavity (TR) with upper and lower openings connected up and down at the part above the optical coupling interface, the coverage area of the lower opening of the cavity covers the optical coupling interface, and the cavity is not filled and covered by the injection molding material layer.
Regarding claim 30, Yu further discloses:
an electronic chip (300a) fixed on the first area of the first surface of the photonic chip (200); 
a package substrate (SUB) located on the second surface side of the photonic chip.  
Regarding claim 31, Yu further discloses:
wherein the photonic chip has an electric channel (¶0020) for electrically connecting the electronic chip to the package substrate, and the electric channel is connected to a first metal bump (B1) on the first surface of the photonic chip; 
the electronic chip (300) is flip-chipped to the first area of the first surface of the photonic chip (200), and a pin of the electronic chip is bonded with the first metal bump.
Regarding claim 32, Yu further discloses:
wherein the electric channel in the photonic chip is a conductive via (¶0020), and the conductive via cuts through the photonic chip (200); and 
the conductive via is connected to an electric connection point on the package substrate by a third metal bump (B3) on the second surface of the photonic chip.
Regarding claim 33, Yu further discloses:
wherein, the injection molding material layer (400) and the electronic chip (300) have the same height on the side away from the photonic chip (figure 3g).
Regarding claim 34, Yu further discloses:
wherein, the optical coupling interface is an optical coupling interface of a grating coupler (¶0020).
Regarding claim 37, Yu further discloses:
an electronic chip (300) fixed on the first area of the first surface of the photonic chip (200); 
a package substrate (SUB) positioned on the second surface side of the photonic chip (200), wherein the injection molding material layer (400), the dummy chip (100b) and the electronic chip (300) have the same height on the side away from the photonic chip.



Allowable Subject Matter
Claims 8, 9, 16, 19, 20, 22-24, 29, 35, 36, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art does not disclose:
fixing the second surface of the photonic chip to a support member before thinning the injection molding material layer, the electronic chip and the dummy chip; and separating the second surface of the photonic chip from the support member before fixing the second surface of the photonic chip on the package substrate” in combination with the remaining claimed features.  
Regarding claim 9, the prior art does not disclose “passing a fiber array through the cavity of the dummy chip and coupling the fiber array to the optical coupling interface by using optical coupling adhesive after thinning the injection molding material layer and the dummy chip” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “further comprising: a fiber array which is coupled to the optical coupling interface through the cavity of the dummy chip” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “wherein forming the injection molding material layer on the first surface of the photonic chip comprises: forming the injection molding material layer on the photonic chip on which the optical coupling adhesive layer is formed, so that the injection molding material covers the optical coupling adhesive layer and the exposed areas of the first surface of the photonic chip; etching the part of the injection molding material layer above the optical coupling interface, so that the part of the injection molding material layer above the optical coupling interface forms the through hole with upper and lower openings connected up and down, and the coverage area of the lower opening of the through hole covers the optical coupling interface” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “fixing an optical waveguide module on the optical coupling adhesive layer, the optical waveguide module is used for coupling light from the upper surface of the optical waveguide module to the optical coupling interface corresponding to the lower surface thereof; wherein forming the injection molding material layer on the first surface of the photonic chip comprises: forming an injection molding material layer on the photonic chip on which the optical waveguide module is fixed, so that the injection molding material layer covers the optical waveguide module and the exposed areas of the first surface of the photonic chip; and removing the part of the injection molding material layer on the optical waveguide module” in combination with the remaining claimed features.
Regarding claim 22, the prior art does not disclose “wherein the photonic chip has an electric channel for electrically connecting the electronic chip to the package substrate, and the electric channel is connected to a first metal bump provided on the first surface of the photonic chip; the fixing the electronic chip on a first area of the first surface of the photonic chip comprises: flip-chipping the electronic chip to the first area of the first surface of the photonic chip, and bonding a pin of the electronic chip with the first metal bump” in combination with the remaining claimed features.
Regarding claim 29, the prior art does not disclose “an optical waveguide module fixed on the optical coupling adhesive layer and located inside the through hole and surrounded by the injection molding material layer, the optical waveguide module is used for coupling light from the upper surface of the optical waveguide module to the optical coupling interface corresponding to the lower surface thereof” in combination with the remaining claimed features.
Regarding claim 35, the prior art does not disclose “a fiber array, which is coupled to the optical coupling interface by an optical coupling adhesive” in combination with the remaining claimed features.
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899